Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Extraction Oil &
Gas, Inc., a Delaware corporation (the “Company”), XOG Services, LLC (the
“Employer” and together with the Company, “Extraction”) and Russell T.
Kelley, Jr. (“Executive”) effective as of immediately prior to the effectiveness
of the registration statement filed in connection with the initial public
offering of the securities of the Company, which is October 11, 2016 (the
“Effective Date”), and hereby amends and replaces in its entirety any other
employment agreement heretofore entered into between Executive and the Employer
or any of its affiliates.

 

W I T N E S S E T H:

 

WHEREAS, the Employer currently employs Executive as its President; and

 

WHEREAS, the Employer desires to continue to employ Executive on the terms and
conditions, and for the consideration, hereinafter set forth and Executive
desires to continue to be employed by the Employer on such terms and conditions
and for such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company, the Employer, and Executive agree as
follows:

 

ARTICLE I
DEFINITIONS

 

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

 

1.1                               “Average Annual Bonus” shall mean the average
Annual Bonus paid (or payable) for the two calendar years (or if Executive was
employed for less than two full calendar years such lesser number of full
calendar years for which Executive was employed) preceding the Date of
Termination.

 

1.2                               “Board” shall mean the Board of Directors of
the Company.

 

1.3                               “Cause” shall mean a determination by the
Employer that Executive (a) has engaged in gross negligence, gross incompetence
or willful misconduct in the performance of Executive’s duties with respect to
the Company or any of its affiliates, (b) has failed without proper legal reason
to substantially perform Executive’s duties and responsibilities to the Company
or any of its affiliates, (c) has materially breached any provision of this
Agreement, (d) has committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a fiduciary duty to the Company or any of
its affiliates, or (e) has been convicted of, pleaded no contest to or received
adjudicated probation or deferred adjudication in connection with a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction). In order to terminate Executive’s
employment for Cause, the Employer must provide the Executive with a written
notice providing in reasonable detail the specific circumstances alleged to
constitute Cause and the Executive must not have cured or remedied the

 

--------------------------------------------------------------------------------


 

alleged Cause event (if susceptible to cure) in the Employer’s good faith
judgment within thirty (30) days after his receipt of such notice.

 

1.4                               “Change in Control” shall mean:

 

(a)                                 a merger of the Company with another entity,
a consolidation involving the Company, or the sale of all or substantially all
of the assets of the Company to another entity if, in any such case, (i) the
holders of equity securities of the Company immediately prior to such
transaction or event do not beneficially own immediately after such transaction
or event equity securities of the resulting entity entitled to 50% or more of
the votes then eligible to be cast in the election of directors generally (or
comparable governing body) of the resulting entity in substantially the same
proportions that they owned the equity securities of the Company immediately
prior to such transaction or event or (ii) the persons who were members of the
Board immediately prior to such transaction or event shall not constitute at
least a majority of the board of directors of the resulting entity immediately
after such transaction or event;

 

(b)                                 the dissolution or liquidation of the
Company;

 

(c)                                  when any person or entity, including a
“group” as contemplated by section 13(d)(3) of the Securities Exchange Act of
1934, as amended, acquires or gains ownership or control (including, without
limitation, power to vote) of more than 50% of the combined voting power of the
outstanding securities of the Company; or

 

(d)                                 as a result of or in connection with a
contested election of directors, the persons who were members of the Board
immediately before such election shall cease to constitute a majority of the
Board.

 

For purposes of the preceding sentence, (i)  “resulting entity” in the context
of a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (ii) subsequent to the consummation of a merger or consolidation
that does not constitute a Change in Control, the term “Company” shall refer to
the resulting entity and the term “Board” shall refer to the board of directors
(or comparable governing body) of the resulting entity.

 

1.5                               “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

1.6                               “Date of Termination” shall mean the date
Executive’s employment with the Employer is considered to have terminated
pursuant to Section 3.5.

 

1.7                               “Good Reason” shall mean the occurrence of any
of the following events:

 

(a)                                 a material diminution in Executive’s Base
Salary; or

 

2

--------------------------------------------------------------------------------


 

(b)                                 a material diminution in Executive’s
authority, duties, or responsibilities; or

 

(c)                                  the involuntary relocation of the
geographic location of Executive’s principal place of employment by more than 50
miles from the location of Executive’s principal place of employment as of the
Effective Date; or

 

(d)                                 a material breach by the Company or the
Employer of this Agreement.

 

Notwithstanding the foregoing provisions of this Section 1.7 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in
Section 1.7(a), (b) or (c) giving rise to Executive’s termination of employment
must have arisen without Executive’s consent; (ii) Executive must provide
written notice to the Employer of such condition in accordance with Section 11.1
within 45 days of the later of the initial existence of the condition or when
Executive first learns of the existence of the condition (provided that such
notice, if provided within 45 days of when Executive first learns of the
existence of the condition, must in all circumstances be provided no later than
90 days following the initial existence of the condition); (iii) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Employer; and (iv) the date of Executive’s termination of
employment must occur within 90 days after the initial existence of the
condition specified in such notice or when Executive first learns of the
existence of the condition (provided, however, that such termination may in no
circumstance occur later than two years following the initial existence of the
condition).

 

1.8                               “Notice of Termination” shall mean a written
notice delivered to the other party indicating the specific termination
provision in this Agreement relied upon for termination of Executive’s
employment and the intended Date of Termination and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

 

1.9                               “Section 409A” shall mean section 409A of the
Code and the Treasury Regulations and other interpretative guidance issued
thereunder.

 

1.10                        “Section 409A Payment Date” shall mean the earlier
of (a) the date of Executive’s death or (b) the date that is six months after
the date of termination of Executive’s employment with the Employer.

 

ARTICLE II
EMPLOYMENT AND DUTIES

 

2.1                               Employment; Effective Date.  The Employer
agrees to continue to employ Executive, and Executive agrees to continue to be
employed by the Employer, pursuant to the terms of this Agreement beginning as
of the Effective Date and continuing for the period of time set forth in
Article III of this Agreement, subject to the terms and conditions of this
Agreement.

 

2.2                               Positions.  From and after the Effective Date,
the Employer shall employ Executive in the position of Chief Financial Officer
of the Employer and of the

 

3

--------------------------------------------------------------------------------


 

Company or in such other position or positions as the parties may mutually
agree, and Executive shall report to the Chief Executive Officer of the Company.

 

2.3                               Duties and Services.  Executive agrees to
serve in the position referred to in Section 2.2 and to perform diligently and
to the best of Executive’s abilities the duties and services appertaining to
such position, as well as (a) such additional reasonably specific duties and
services that Executive from time to time may be reasonably directed to perform
by the Employer that are reasonably consistent with such position, and (b) such
additional duties and services appropriate to such position(s) which the parties
mutually agree upon from time to time.

 

2.4                               Other Interests.  Executive agrees, during the
period of Executive’s employment by the Employer, to devote substantially all of
Executive’s business time, energy and best efforts to the business and affairs
of the Company and its affiliates.  Notwithstanding the foregoing, the parties
acknowledge and agree that Executive may (a) engage in and manage Executive’s
passive personal investments and (b) engage in charitable and civic activities,
including service as a member of the Board of Trustees of Redeemer Seminary;
provided, however, that such activities shall be permitted so long as such
activities do not materially conflict with the business and affairs of the
Company or its affiliates or materially interfere with Executive’s performance
of Executive’s duties hereunder.

 

2.5                               Duty of Loyalty.  Executive acknowledges and
agrees that Executive owes a fiduciary duty of loyalty, fidelity and allegiance
to act in the best interests of the Company and its affiliates and to do no act
that would materially injure the business, interests, or reputation of the
Company or any of its affiliates. In keeping with these duties, Executive shall
make full disclosure to the Company of all business opportunities pertaining to
the Company’s business and shall not appropriate for Executive’s own benefit
business opportunities concerning the subject matter of the fiduciary
relationship.

 

ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT

 

3.1                               Term.  Unless sooner terminated pursuant to
other provisions hereof, the Employer agrees to continue to employ Executive for
the period beginning on the Effective Date and ending on the third anniversary
of the Effective Date (the “Initial Expiration Date”); provided, however, that
beginning on the Initial Expiration Date, and on each anniversary of the Initial
Expiration Date thereafter, if Executive’s employment under this Agreement has
not been terminated pursuant to Section 3.2 or 3.3, then said term of employment
shall automatically be extended for successive one-year periods unless on or
before the date that is 90 days prior to the first day of any such extension
period either party shall give written notice to the other that no such
automatic extension shall occur, in which case the term of employment shall
terminate as of the end of the current term.

 

3.2                               Employer’s Right to Terminate. 
Notwithstanding the provisions of Section 3.1, the Employer may terminate
Executive’s employment under this Agreement at any time for any of the following
reasons by providing Executive with a Notice of Termination:

 

4

--------------------------------------------------------------------------------


 

(a)                                 upon Executive being unable to perform
Executive’s duties or fulfill Executive’s obligations under this Agreement by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than [        ] months as determined by the Company and certified in
writing by a competent medical physician selected by the Company; or

 

(b)                                 Executive’s death; or

 

(c)                                  for Cause; or

 

(d)                                 for any other reason whatsoever or for no
reason at all, in the sole discretion of the Employer.

 

3.3                               Executive’s Right to Terminate. 
Notwithstanding the provisions of Section 3.1, Executive shall have the right to
terminate Executive’s employment under this Agreement for Good Reason or for any
other reason whatsoever or for no reason at all, in the sole discretion of
Executive, by providing the Employer with a Notice of Termination.  In the case
of a termination of employment by Executive pursuant to this Section 3.3, the
Date of Termination specified in the Notice of Termination shall not be less
than 15 nor more than 60 days, respectively, from the date such Notice of
Termination is given, and the Employer may require a Date of Termination earlier
than that specified in the Notice of Termination (and, if such earlier Date of
Termination is so required, it shall not change the basis for Executive’s
termination nor be construed or interpreted as a termination of employment
pursuant to Section 3.1 or Section 3.2).

 

3.4                               Deemed Resignations.  Unless otherwise agreed
to in writing by the Company or the Employer and Executive prior to the
termination of Executive’s employment, any termination of Executive’s employment
shall constitute (a) an automatic resignation of Executive as an officer of the
Company and each affiliate of the Company and (b) an automatic resignation of
Executive from the Board (if applicable), from the board of directors of any
affiliate of the Company and from the board of directors or similar governing
body of any corporation, limited liability entity or other entity in which the
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Executive serves as the Company’s or such
affiliate’s designee or other representative.

 

3.5                               Meaning of Termination of Employment.  For all
purposes of this Agreement, Executive shall be considered to have terminated
employment with the Employer when Executive incurs a “separation from service”
with the Employer within the meaning of section 409A(a)(2)(A)(i) of the Code and
applicable administrative guidance issued thereunder.

 

ARTICLE IV
COMPENSATION AND BENEFITS

 

4.1                               Base Salary.  During the term of this
Agreement, Executive shall receive a minimum, annualized base salary of $450,000
(the “Base Salary”). Executive’s annualized base salary shall be reviewed
periodically by the Board (or a committee thereof) and, in the sole discretion
of the Board (or a committee thereof), such annualized base salary may be
increased (but not decreased) effective as of any date determined by the Board
(or a committee thereof).

 

5

--------------------------------------------------------------------------------


 

Executive’s Base Salary shall be paid in equal installments in accordance with
the Employer’s standard policy regarding payment of compensation to executives
but no less frequently than monthly.

 

4.2                               Bonuses.  Executive shall be eligible to
receive an annual, calendar-year bonus (payable in a single lump sum) based on
criteria determined in the discretion of the Board or a committee thereof after
consultation with the Chief Executive Officer (or his delegate) of the Company
(the “Annual Bonus”), it being understood that (a) the target bonus at planned
or targeted levels of performance shall equal no less than 100% of Executive’s
Base Salary and (b) the actual amount of each Annual Bonus shall be determined
in the discretion of the Board or a committee thereof after consultation with
the Chief Executive Officer (or his delegate) of the Company. The Employer shall
use commercially reasonable efforts to pay each Annual Bonus with respect to a
calendar year on or before March 15 of the following calendar year (and in no
event shall an Annual Bonus be paid after December 31 of the following calendar
year); provided, however, that (except as otherwise provided in Section 5.3)
Executive will be entitled to receive payment of such Annual Bonus only if
Executive is employed by the Employer on such date of payment.  If Executive has
not been employed by the Employer since January 1 of the year that includes the
Effective Date, then the Annual Bonus for such year shall be prorated based on
the ratio of the number of days during such calendar year that Executive was
employed by the Employer to the number of days in such calendar year.

 

4.3                               Equity Award. Executive shall be eligible to
receive an annual performance-based equity award under the Company’s then
existing incentive equity plan based on vesting criteria determined in the
discretion of the Board or a committee thereof after consultation with the Chief
Executive Officer (or his delegate) of the Company, with an expected target
grant date fair value equal to 100% of Executive’s Base Salary. The Executive’s
entitlement to any equity award remains subject to approval by the Board or a
committee thereof after consultation with the Chief Executive Officer (or his
delegate) of the Company.

 

4.4                               Other Benefits.  During Executive’s employment
hereunder, Executive shall be allowed to participate in all benefit plans and
programs of Extraction, including improvements or modifications of the same,
which are now, or may hereafter be, available to other senior executives of the
Employer or the Company.  Extraction shall not, however, by reason of this
Section 4.3, be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to other senior executives generally.

 

4.5                               Expenses.  The Employer shall reimburse
Executive for all reasonable business expenses incurred by Executive in
performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of and in the
service of the Company or the Employer; provided, in each case, that such
expenses are incurred and accounted for in accordance with the policies and
procedures established by the Employer.  Any such reimbursement of expenses
shall be made by the Employer upon or as soon as practicable following receipt
of supporting documentation reasonably satisfactory to the Employer (but in any
event not later than the close of Executive’s taxable year following the taxable
year in which the expense is incurred by Executive); provided, however, that,
upon Executive’s termination of employment with Extraction, in no event shall
any additional

 

6

--------------------------------------------------------------------------------


 

reimbursement be made prior to the Section 409A Payment Date to the extent such
payment delay is required under section 409A(a)(2)(B)(i) of the Code.  In no
event shall any reimbursement be made to Executive for such fees and expenses
after the later of (a) the first anniversary of the date of Executive’s death or
(b) the date that is five years after the date of Executive’s termination of
employment with the Employer (other than by reason of Executive’s death).

 

4.6                               Vacation and Sick Leave.  During Executive’s
employment hereunder, Executive shall be entitled to sick and vacation leave in
accordance with the Employer’s policies applicable to its senior executives,
which leave shall accrue and be taken in accordance with the Employer’s sick and
vacation policies in effect from time to time.  Executive’s right to carry over
unused vacation from one calendar year to the next shall be determined by the
Employer’s vacation policy.

 

4.7                               Offices.  Subject to Articles II, III, and IV
hereof, Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a director of the Company or any of the Company’s
affiliates and as a member of any committees of the board of directors of any
such entities, and in one or more executive positions of any of the Company’s
affiliates.

 

ARTICLE V
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

 

5.1                               For Cause; Without Good Reason; Certain
Non-Renewals.  If Executive’s employment hereunder shall terminate (a) at the
expiration of the term provided in Section 3.1 (other than as provided under
Section 5.3 below), (b)  pursuant to Section 3.2(c), or (c) pursuant to
Executive’s resignation for other than Good Reason, then all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive shall be entitled to
(i) payment of all accrued and unpaid Base Salary to the Date of Termination,
(ii) reimbursement for all incurred but unreimbursed expenses for which
Executive is entitled to reimbursement in accordance with Section 4.4, and
(iii) benefits to which Executive is entitled under the terms of any applicable
benefit plan or program (such amounts set forth in (i), (ii), and (iii) shall be
collectively referred to herein as the “Accrued Rights”).

 

5.2                               Death; Disability.  If Executive’s employment
hereunder shall terminate on account of his death or disability pursuant to
Section 3.2(a) or (b), then all compensation and all benefits to Executive
hereunder shall terminate contemporaneously with such termination of employment,
except that Executive (or Executive’s legal representative, estate, and/or
beneficiaries, as the case may be) shall be entitled to receive:

 

(a)                                 the Accrued Rights;

 

(b)                                 a cash payment in an amount equal to one
times the sum of (i) Executive’s Base Salary as of the Date of Termination and
(ii) the Average Annual Bonus, which amount shall be paid in a lump sum cash
payment on the date that is 60 days after the Date of Termination or, in the
case of a termination on account of Executive’s death, as soon as
administratively practicable following the Date of Termination but no later than

 

7

--------------------------------------------------------------------------------


 

December 31 of the first calendar year following the calendar year during which
the death occurs; and

 

(c)                                  accelerated vesting of any outstanding
equity-related awards held by the Executive with respect to time-based vesting
provisions (with any performance-based vesting being determined based on actual
performance through the end of the performance period).

 

5.3                               Without Cause; for Good Reason; Certain
Non-Renewals.  If Executive’s employment hereunder shall terminate at the
expiration of the term provided in Section 3.1 due to a non-extension of the
Agreement by the Employer, pursuant to Executive’s resignation for Good Reason,
or by action of the Employer pursuant to Section 3.2 for any reason other than
those encompassed by Section 3.2(a), 3.2(b), or 3.2(c), then all compensation
and all benefits to Executive hereunder shall terminate contemporaneously with
such termination of employment, except that Executive shall be entitled to
receive the Accrued Rights and, subject to Executive’s delivery, within 50 days
after the Date of Termination, and non-revocation of an executed release in a
form reasonably satisfactory to the Employer (which shall release and discharge
the Company and its affiliates, subsidiaries and benefit plans, and their
respective stockholders, officers, directors, members, partners, employees,
agents representatives and other affiliated persons from any and all claims or
causes of action of any kind or character, including but not limited to all
claims or causes of action arising out of Executive’s employment with the
Employer or its affiliates or the termination of such employment) (the
“Release”), Executive shall receive the following additional compensation and
benefits from the Company or the Employer, as applicable, (but no other
additional compensation or benefits after such termination):

 

(a)                                 Unpaid Prior Year Annual Bonus: The Employer
shall pay to Executive any earned but unpaid Annual Bonus for the calendar year
ending prior to the Date of Termination, which amount shall be payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Employer (but in no event earlier than 60
days after the Date of Termination;

 

(b)                                 Prorated Current Year Annual Bonus: The
Employer shall pay to Executive a bonus for the calendar year in which the Date
of Termination occurs in an amount equal to the greater of the (A) Annual Bonus
for the immediately prior completed year and (B) Executive’s target bonus
opportunity for the year including the Date of Termination, which amount shall
be prorated through and including the Date of Termination (based on the ratio of
the number of days Executive was employed by the Employer during such year to
the number of days in such year), payable in a lump-sum on or before the date
such annual bonuses are paid to executives who have continued employment with
the Employer (but in no event earlier than 60 days after the Date of Termination
nor later than the March 15 next following such calendar year); provided,
however, that if this paragraph applies with respect to an Annual Bonus that is
intended to constitute performance-based compensation within the meaning of, and
for purposes of, section 162(m) of the Code, then the amount described in
(A) and (B) above shall be replaced with the amount of Annual Bonus for the year
including the Date of Termination, as determined in good faith by the Board in
accordance with the criteria

 

8

--------------------------------------------------------------------------------


 

established pursuant to Section 4.2 and based on the Company’s performance for
such year, and this paragraph shall apply with respect to such Annual Bonus only
to the extent the applicable performance criteria have been satisfied as
certified by a committee of the Board as required under section 162(m) of the
Code;

 

(c)                                  Severance Payment: The Employer shall pay
to Executive a severance amount equal to 1.5 times the sum of (i) Executive’s
Base Salary as of the Date of Termination and (ii) the Average Annual Bonus,
which amount shall be paid in a lump sum payment on the date that is 60 days
after the Date of Termination occurs; provided, however, that in the event that
Executive’s Date of Termination under this Section 5.3(c) occurs within twelve
(12) months following a Change in Control, such severance amount shall equal two
times the sum of clauses (i) and (ii) of this Section 5.3(c);

 

(d)                                 Post-Employment Health Coverage:  During the
portion, if any, of the 18-month period following the Date of Termination that
Executive elects to continue coverage for Executive and Executive’s spouse and
eligible dependents, if any, under the Company’s or the Employer’s group health
plans under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (COBRA), and/or sections 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended, the Employer shall promptly reimburse
Executive on a monthly basis for the difference between the amount Executive
pays to effect and continue such coverage and the employee contribution amount
that similarly situated active senior executive employees of the Company pay for
the same or similar coverage under such group health plans; provided, however,
that in the event that Executive becomes eligible for group health coverage from
a subsequent employer, the reimbursements provided by the Employer under this
Section 5.3(d)) shall immediately cease; and

 

(e)                                  Equity Awards: Notwithstanding anything to
the contrary included in any award agreement, 100% of outstanding equity-related
awards held by the Executive shall immediately vest with respect to time-based
vesting provisions (and any performance-based vesting will vest based on actual
performance through the end of the performance period), and all options, stock
appreciation rights, or similar awards shall remain exercisable for the full
original term of the award.

 

ARTICLE VI
PROTECTION OF INFORMATION

 

6.1                               Disclosure to and Property of the Company. 
For purposes of this Article VI, the term “the Company” shall include the
Company and any of its affiliates, and any reference to “employment” or similar
terms shall include a director and/or consulting relationship. All information,
trade secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed, disclosed to or acquired by Executive, individually or in conjunction
with others, during the period of Executive’s employment by the Company (whether
during business hours or otherwise and whether on the Company’s premises or
otherwise) that relate to the Company’s or any of its

 

9

--------------------------------------------------------------------------------


 

affiliates’ businesses, trade secrets, products or services (including, without
limitation, all such information relating to corporate opportunities,
strategies, business plans, product specifications, compositions, manufacturing
and distribution methods and processes, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or their requirements, the identity of key contacts
within the customer’s organizations or within the organization of acquisition
prospects, or production, marketing and merchandising techniques, prospective
names and marks) and all writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Confidential Information”) shall be
disclosed to the Company and are and shall be the sole and exclusive property of
the Company or its affiliates, as applicable.  Moreover, all documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, E-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
embodying any of such information, ideas, concepts, improvements, discoveries,
inventions and other similar forms of expression (collectively, “Work Product”)
are and shall be the sole and exclusive property of the Company (or its
affiliates).  Executive agrees to perform all actions reasonably requested by
the Company or its affiliates to establish and confirm such exclusive
ownership.  Upon termination of Executive’s employment with the Company, for any
reason, Executive promptly shall deliver such Confidential Information and Work
Product, and all copies thereof, to the Company.

 

6.2                               Disclosure to Executive.  The Company has and
will disclose to Executive and place Executive in a position to have access to
or develop Confidential Information and Work Product of the Company (or its
affiliates); and has and will entrust Executive with business opportunities of
the Company (or its affiliates); and has and will place Executive in a position
to develop business good will on behalf of the Company (or its affiliates).

 

6.3                               No Unauthorized Use or Disclosure.

 

(a)                                 Executive agrees to preserve and protect the
confidentiality of all Confidential Information and Work Product of the Company
and its affiliates.  Executive agrees that Executive will not, at any time
during or after Executive’s employment with the Company, make any unauthorized
disclosure of, and Executive shall not remove from the Company premises,
Confidential Information or Work Product of the Company or its affiliates, or
make any use thereof, except, in each case, in the carrying out of Executive’s
responsibilities hereunder. Executive shall use all reasonable efforts to cause
all persons or entities to whom any Confidential Information shall be disclosed
by Executive hereunder to preserve and protect the confidentiality of such
Confidential Information.

 

(b)                                 Executive shall have no obligation hereunder
to keep confidential any Confidential Information if and to the extent
disclosure thereof is specifically required by law; provided, however, that in
the event disclosure is required by applicable law, Executive shall provide the
Company with prompt notice of such requirement prior to making any such
disclosure, so that the Company may seek an appropriate protective order.

 

10

--------------------------------------------------------------------------------


 

(c)                                  At the request of the Company at any time,
Executive agrees to deliver to the Company all Confidential Information that
Executive may possess or control. Executive agrees that all Confidential
Information of the Company (whether now or hereafter existing) conceived,
discovered or made by Executive during the period of Executive’s employment by
the Company exclusively belongs to the Company (and not to Executive), and upon
request by the Company for specified Confidential Information, Executive will
promptly disclose such Confidential Information to the Company and perform all
actions reasonably requested by the Company to establish and confirm such
exclusive ownership. Affiliates of the Company shall be third party
beneficiaries of Executive’s obligations under this Article VI.  As a result of
Executive’s employment by the Company, Executive may also from time to time have
access to, or knowledge of, Confidential Information or Work Product of third
parties, such as customers, suppliers, partners, joint venturers, and the like,
of the Company and its affiliates. Executive also agrees to preserve and protect
the confidentiality of such third party Confidential Information and Work
Product.

 

(d)                                 Nothing herein will prevent Executive from:
(i) making a good faith report of possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law.  For the avoidance of
doubt, nothing herein shall prevent Executive from making a disclosure of a
trade secret that: (A) is made in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Further, an individual who files
a lawsuit for retaliation by an employer of reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (X) files
any document containing the trade secret under seal; and (Y) does not disclose
the trade secret, except pursuant to court order.

 

6.4                               Ownership by the Company.  If, during
Executive’s employment by the Company, Executive creates any work of authorship
fixed in any tangible medium of expression that is the subject matter of
copyright (such as videotapes, written presentations, or acquisitions, computer
programs, E-mail, voice mail, electronic databases, drawings, maps,
architectural renditions, models, manuals, brochures, or the like) relating to
the Company’s business, products, or services, whether such work is created
solely by Executive or jointly with others (whether during business hours or
otherwise and whether on the Company’s premises or otherwise), including any
Work Product, the Company shall be deemed the author of such work if the work is
prepared by Executive in the scope of Executive’s employment; or, if the work
relating to the Company’s business, products, or services is not prepared by
Executive within the scope of Executive’s employment but is specially ordered by
the Company as a contribution to a collective work, as a part of a motion
picture or other audiovisual work, as a translation, as a supplementary work, as
a compilation, or as an instructional text, then the work shall be considered to
be work made for hire and the Company shall be the author of the work.  If the
work relating to the Company’s business, products, or services is neither
prepared by Executive within the scope of Executive’s employment nor a work
specially ordered that is deemed to be a work made for hire during Executive’s
employment by the Company, then Executive hereby

 

11

--------------------------------------------------------------------------------


 

agrees to assign, and by these presents does assign, to the Company all of
Executive’s worldwide right, title, and interest in and to such work and all
rights of copyright therein.

 

6.5                               Assistance by Executive.  During the period of
Executive’s employment by the Company, Executive shall assist the Company and
its nominee, at any time, in the protection of the Company’s or its affiliates’
worldwide right, title and interest in and to Confidential Information and Work
Product and the execution of all formal assignment documents requested by the
Company or its nominee(s) and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.  For the period of two (2) years after Executive’s employment
termination with the Company pursuant to Section 5.3 above, at the request from
time to time and expense of the Company or its affiliates, Executive shall
assist the Company or its nominee(s) in the protection of the Company’s or its
affiliates’ worldwide right, title and interest in and to Confidential
Information and Work Product and the execution of all formal assignment
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for patents and registration of copyright in the
United States and foreign countries. Executive shall assist after Executive’s
employment termination with the Company other than pursuant to Section 5.3 above
pursuant to mutually agreeable terms between the Executive and the Company.

 

6.6                               Remedies.  Executive acknowledges that money
damages would not be a sufficient remedy for any breach of this Article VI by
Executive, and the Company or its affiliates shall be entitled to enforce the
provisions of this Article VI by terminating payments or benefits then owing to
Executive under Section 5.3and to specific performance and injunctive relief as
remedies for such breach or any threatened breach; provided, that, to the extent
the Company receives monetary damages from the Executive, such amounts shall not
exceed the total value Executive received under Section 5.3.  Such remedies
shall not be deemed the exclusive remedies for a breach of this Article VI but
shall be in addition to all remedies available at law or in equity, including
the recovery of damages from Executive and Executive’s agents. However, if it is
determined that Executive has not committed a breach of this Article VI, then
the Company shall resume the payments and benefits due under this Agreement and
pay to Executive and Executive’s spouse, if applicable, all payments and
benefits that had been suspended pending such determination.

 

ARTICLE VII
STATEMENTS CONCERNING THE COMPANY

 

7.1                               Statements Concerning the Company.  Executive
shall refrain, both during and after the termination of the employment
relationship, from publishing any oral or written statements about the Company,
any of its affiliates or any of the Company’s or such affiliates’ directors,
officers, employees, consultants, agents or representatives that (a) are
slanderous, libelous or defamatory, (b) disclose Confidential Information of the
Company, any of its affiliates or any of the Company’s or any such affiliates’
business affairs, directors, officers, employees, consultants, agents or
representatives, or (c) place the Company, any of its affiliates, or any of the
Company’s or any such affiliates’ directors, officers, employees, consultants,
agents or representatives in a false light before the public. The Company agrees
that the members of the Board and the Company’s named executive officers, while
serving in such capacity for the Company, shall not make negative comments about
the Executive or otherwise disparage the

 

12

--------------------------------------------------------------------------------


 

Executive in any manner that is likely to be harmful to the Executive’s business
reputation.  The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), and the foregoing limitation
on the Company’s executives and directors shall not be violated by statements
that they in good faith believe are necessary or appropriate to make in
connection with performing their duties and obligations to the Company. A
violation or threatened violation of this prohibition may be enjoined by the
courts. The rights afforded the Company and its affiliates under this provision
are in addition to any and all rights and remedies otherwise afforded by law.

 

7.2                               Enforcement Rights.  A violation or threatened
violation of this Article VII  may be enjoined by the courts. The rights
afforded the Company and its affiliates under this provision are in addition to
any and all rights and remedies otherwise afforded by law.

 

ARTICLE VIII
NON-COMPETITION AGREEMENT

 

8.1                               Definitions.  As used in this Article VIII,
the following terms shall have the following meanings:

 

“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Executive’s employment with the Employer, the products and
services provided by the Company and its affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.

 

“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.

 

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

 

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

 

“Prohibited Period” means the period during which Executive is employed by the
Employer hereunder and a period of two years following the termination of
Executive’s employment with the Employer.

 

13

--------------------------------------------------------------------------------


 

“Restricted Area” means any geographic area within a 100-mile radius of any
location where the Company or its affiliates engages in the Business, and for
which Executive has or had responsibilities, during the period of Executive’s
employment.

 

8.2                               Non-Competition; Non-Solicitation.  Executive
and Extractionagree to the non-competition and non-solicitation provisions of
this Article VIII in consideration for the Confidential Information provided by
Extractoin to Executive pursuant to Article VI of this Agreement, to protect the
trade secrets and confidential information of the Company or its affiliates
disclosed or entrusted to Executive by the Company or its affiliates or created
or developed by Executive for the Company or its affiliates, to protect the
business goodwill of the Company or its affiliates developed through the efforts
of Executive and/or the business opportunities disclosed or entrusted to
Executive by the Company or its affiliates and as an additional incentive for
Extraction to enter into this Agreement.

 

(a)                                 Subject to the exceptions set forth in
Section 8.2(b) below, Executive expressly covenants and agrees that during the
Prohibited Period (i) Executive will refrain from carrying on or engaging in,
directly or indirectly, any Competing Business in the Restricted Area and
(ii) Executive will not, and Executive will cause Executive’s affiliates not to,
directly or indirectly, own, manage, operate, join, become an employee of,
partner in, owner or member of (or an independent contractor to), control or
participate in, be connected with or loan money to, sell or lease equipment or
property to, or otherwise be affiliated with any business, individual,
partnership, firm, corporation or other entity which engages in a Competing
Business in the Restricted Area.

 

(b)                                 Notwithstanding the restrictions contained
in Section 8.2(a), Executive or any of Executive’s affiliates may own an
aggregate of not more than 2% of the outstanding stock of any class of any
corporation engaged in a Competing Business, if such stock is listed on a
national securities exchange or regularly traded in the over-the-counter market
by a member of a national securities exchange, without violating the provisions
of Section 8.2(a), provided that neither Executive nor any of Executive’s
affiliates has the power, directly or indirectly, to control or direct the
management or affairs of any such corporation and is not involved in the
management of such corporation.

 

(c)                                  Executive further expressly covenants and
agrees that during the Prohibited Period, Executive will not, and Executive will
cause Executive’s affiliates not to (i) engage or employ, or solicit or contact
with a view to the engagement or employment of, any person who is an officer or
employee of the Company or any of its affiliates or (ii) canvass, solicit,
approach or entice away or cause to be canvassed, solicited, approached or
enticed away from the Company or any of its affiliates any person who or which
is a customer of any of such entities during the period during which Executive
is employed by the Employer.

 

(d)                                 The restrictions contained in Section 8.2
shall not apply to any product or service that the Company or the Employer
provided during Executive’s employment but that the Company or the Employer no
longer provides at the Date of Termination.

 

14

--------------------------------------------------------------------------------


 

(e)                                  Before accepting employment with any other
person or entity while employed by the Employer during the Prohibited Period,
the Executive will inform such person or entity of the restrictions contained in
this Article VIII.

 

8.3                               Relief.  Executive and Extraction agree and
acknowledge that the limitations as to time, geographical area and scope of
activity to be restrained as set forth in Section 8.2 are reasonable and do not
impose any greater restraint than is necessary to protect the legitimate
business interests of Extraction.  Executive and Extraction also acknowledge
that money damages would not be sufficient remedy for any breach of this
Article VIII by Executive, and the Company or its affiliates shall be entitled
to enforce the provisions of this Article VIII by terminating payments or
benefits then owing to Executive under Section 5.3 and to specific performance
and injunctive relief as remedies for such breach or any threatened breach;
provided, that, to the extent the Company or the Employer receives monetary
damages from the Executive, such amounts shall not exceed the total value
Executive received under Section 5.3.  Such remedies shall not be deemed the
exclusive remedies for a breach of this Article VIII but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Article VIII, then Extraction shall
resume the payments and benefits due under this Agreement and pay to Executive
all payments and benefits that had been suspended pending such determination.

 

8.4                               Reasonableness; Enforcement.  Executive hereby
represents to Extraction that Executive has read and understands, and agrees to
be bound by, the terms of this Article VIII.  Executive acknowledges that the
geographic scope and duration of the covenants contained in this Article VIII
are the result of arm’s-length bargaining and are fair and reasonable in light
of (a) the nature and wide geographic scope of the operations of the Business,
(b) Executive’s level of control over and contact with the Business in all
jurisdictions in which it is conducted, (c) the fact that the Business is
conducted throughout the Restricted Area and (d)the amount of Confidential
Information that Executive is receiving in connection with the performance of
Executive’s duties hereunder.  It is the desire and intent of the parties that
the provisions of this Article VIII be enforced to the fullest extent permitted
under applicable Legal Requirements, whether now or hereafter in effect and
therefore, to the extent permitted by applicable Legal Requirements, Executive
and Extraction hereby waive any provision of applicable Legal Requirements that
would render any provision of this Article VIII invalid or unenforceable.

 

8.5                               Reformation.  Extraction and Executive agree
that the foregoing restrictions are reasonable under the circumstances and that
any breach of the covenants contained in this Article VIII would cause
irreparable injury to Extraction.  Executive understands that the foregoing
restrictions may limit Executive’s ability to engage in certain businesses
anywhere in the Restricted Area during the Prohibited Period, but acknowledges
that Executive will receive sufficient consideration from Extraction to justify
such restriction.  Further, Executive acknowledges that Executive’s skills are
such that Executive can be gainfully employed in non-competitive employment, and
that the agreement not to compete will not prevent Executive from earning a
living.  Nevertheless, if any of the aforesaid restrictions are found by a court
of competent jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified,

 

15

--------------------------------------------------------------------------------


 

to be fully enforced.  By agreeing to this contractual modification
prospectively at this time, Extraction and Executive intend to make this
provision enforceable under the law or laws of all applicable States, Provinces
and other jurisdictions so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal.  Such modification shall not affect the
payments made to Executive under this Agreement.

 

ARTICLE IX
DISPUTE RESOLUTION

 

9.1                               Arbitration.  Except as otherwise provided in
this Article IX, any and all claims or disputes between Executive and the
Company or its parents, subsidiaries and affiliates (including, without
limitation, the validity, scope, and enforceability of this Article IX and
claims arising under any federal, state or local law prohibiting discrimination
in employment or governing the employment relationship in any way) shall be
submitted for final and binding arbitration by a single arbitrator in Denver,
Colorado, in accordance with the rules for resolution of employment disputes of
the American Arbitration Association (“AAA”).  The arbitrator shall have the
power to gather such materials, information, testimony, and evidence as he or
she deems relevant to the dispute before him or her, and each party will provide
such materials, information, testimony, and evidence requested by the
arbitrator, except to the extent any information so requested is subject to an
attorney-client or other privilege. The arbitrator shall apply the substantive
law of the State of Colorado (excluding Colorado choice-of-law principles that
might call for the application of some other state’s law), or federal law, or
both as applicable to the claims asserted.  The results of the arbitration and
the decision of the arbitrator will be final and binding on the parties and each
party agrees and acknowledges that these results shall be enforceable in a court
of law of competent jurisdiction; provided that the parties agree that the
arbitrator and any court enforcing the award of the arbitrator shall not have
the right or authority to award punitive or exemplary damages to any disputing
party.  No demand for arbitration may be made after the date when the
institution of legal or equitable proceedings based on such claim or dispute
would be barred by the applicable statute of limitations.  In the event either
party must resort to the judicial process to enforce the provisions of this
Agreement, the award of an arbitrator, or equitable relief granted by an
arbitrator, the party seeking enforcement shall be entitled to recover from the
other party all costs of litigation including, but not limited to, reasonable
attorney’s fees and court costs.  All proceedings conducted pursuant to this
agreement to arbitrate, including any order, decision or award of the
arbitrator, shall be kept confidential by all parties.  Executive and Extraction
explicitly recognize that no provision of this Article IX shall prevent either
party from seeking to resolve any dispute relating to Article VI or Article VIII
of this Agreement in a court of law.  Executive and Extraction further
acknowledge and agree that a court of competent jurisdiction shall have the
power to maintain the status quo pending the arbitration of any dispute under
this Article IX, and this Article IX shall not require the arbitration of an
application for emergency or temporary injunctive relief by either party pending
arbitration; provided, however, that the remainder of any such dispute beyond
the application for emergency or temporary injunctive relief shall be subject to
arbitration under this Article IX.  EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS
AGREEMENT, EXECUTIVE IS WAIVING ANY RIGHT THAT EXECUTIVE MAY HAVE TO A JURY
TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM
ALLEGED BY EXECUTIVE.

 

16

--------------------------------------------------------------------------------


 

ARTICLE X
CERTAIN EXCISE TAXES

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“disqualified individual” (as defined in section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Executive has the right to receive from the Company
or any of its affiliates, would constitute a “parachute payment” (as defined in
section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (a) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Executive from the
Company and its affiliates will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Executive shall be
subject to the excise tax imposed by section 4999 of the Code, or (b) paid in
full, whichever produces the better net after-tax position to Executive (taking
into account any applicable excise tax under section 4999 of the Code and any
other applicable taxes, including any federal, state, municipal, and local
income or employment taxes, and taking into account the phase out of itemized
deductions and personal exemptions).  The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in-kind hereunder in a similar order, in all instances in accordance
with Section 409A.  The determination as to whether any such reduction in the
amount of the payments and benefits provided hereunder is necessary shall be
made by the Company or the Employer in good faith; provided, however, that
(a) no portion of Executive’s payments or benefits the receipt or enjoyment of
which Executive shall have waived at such time and in such manner as not to
constitute a “payment” within the meaning of section 280G(b) of the Code will be
taken into account; (b) no portion of Executive’s payments or benefits will be
taken into account which, in the opinion of tax counsel (“Tax Counsel”) for the
Company does not constitute a parachute payment (including by reason of section
280G(b)(4)(A) of the Code); (c) in calculating the applicable excise tax under
section 4999 of the Code, no portion of Executive’s payments or benefits will be
taken into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the base amount that is allocable to
such reasonable compensation; and (d) the value of any non-cash benefit or any
deferred payment or benefit will be determined by Tax Counsel or the Company’s
independent auditor in accordance with the principles of sections 280G(d)(3) and
(4) of the Code.  At the time that payments are made under this Agreement, the
Company will provide Executive with a written statement setting forth the manner
in which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Company’s independent auditor, or other advisors or consultants (and any
such opinions or advice which are in writing will be attached to the
statement).  If a reduced payment or benefit is made or provided, and through
error or otherwise, that payment or benefit, when aggregated with other payments
and benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company or the applicable affiliate upon notification that an overpayment
has been made.  The fact that Executive’s right to

 

17

--------------------------------------------------------------------------------


 

payments or benefits may be reduced by reason of the limitations contained in
this Article X will not limit or otherwise affect any other rights of Executive
under this Agreement or otherwise.  All determinations required by this
Article X will be made at the expense of the Company.  However, nothing in this
Article X shall require the Company or any affiliate to be responsible for, or
have any liability or obligation with respect to, Executive’s excise tax
liabilities under section 4999 of the Code.

 

ARTICLE XI
MISCELLANEOUS

 

11.1                        Notices.  For purposes of this Agreement, notices
and all other communications provided for herein shall be in writing and shall
be deemed to have been duly given (a) when received if delivered personally or
by courier, (b) on the date receipt is acknowledged if delivered by certified
mail, postage prepaid, return receipt requested or (c) one day after
transmission if sent by facsimile transmission with confirmation of
transmission, as follows:

 

If to Executive, addressed to:

Russell T. Kelley, Jr.

 

Extraction Oil & Gas, Inc.

 

370 17th Street, Suite 5300

 

Denver, CO 80202, or the last known

residential address reflected in the

Employer’s records

 

 

 

Facsimile:

 

 

If to the Company or the Employer, addressed to:

Extraction Oil & Gas, Inc.

 

370 17th Street, Suite 5300

Denver, CO 80202

 

Attention:

 

 

 

 

 

Facsimile:

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

11.2                        Applicable Law; Submission to Jurisdiction.

 

(a)                                 This Agreement is entered into under, and
shall be governed for all purposes by, the laws of the State of Colorado,
without regard to conflicts of laws principles thereof.

 

(b)                                 With respect to any claim or dispute related
to or arising under this Agreement, the parties hereto hereby consent to the
exclusive jurisdiction, forum and venue of the state and federal courts located
in the State of Colorado.

 

11.3                        No Waiver.  No failure by either party hereto at any
time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this

 

18

--------------------------------------------------------------------------------


 

Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

11.4                        Severability.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.

 

11.5                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together will constitute one and the same Agreement.

 

11.6                        Withholding of Taxes and Other Employee Deductions. 
The Employer or the Company may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city and other taxes and
withholdings as may be required pursuant to any law or governmental regulation
or ruling and all other customary deductions made with respect to the Company’s
employees generally.

 

11.7                        Headings.  The Section headings have been inserted
for purposes of convenience and shall not be used for interpretive purposes.

 

11.8                        Gender and Plurals. Wherever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural and conversely.

 

11.9                        Affiliate.  As used in this Agreement, the term
“affiliate” as used with respect to a particular person or entity shall mean any
other person or entity which owns or controls, is owned or controlled by, or is
under common ownership or control with, such particular person or entity.

 

11.10                 Successors; Assigns; Third Party Beneficiaries.  This
Agreement shall be binding upon and inure to the benefit of the Company and the
Employer and any successor of the Company or the Employer.  In addition, the
Employer may assign this Agreement and Executive’s employment to any other
affiliate of the Company at any time without the consent of Executive, and any
assign of the Employer shall be deemed to be the Employer for purposes of this
Agreement.  Except as provided in the foregoing sentences of this Section 11.10,
this Agreement and the rights and obligations of the parties hereunder are
personal, and neither this Agreement nor any right, benefit, or obligation of
either party hereto shall be subject to voluntary or involuntary assignment,
alienation, or transfer, whether by operation of law or otherwise, without the
prior written consent of the other party.  In addition, any payment owed to
Executive hereunder after the date of Executive’s death shall be paid to
Executive’s estate.  Each affiliate of the Company shall be a third party
beneficiary of, and may directly enforce, Executive’s obligations under
Article VI, Article VII and Article VIII.

 

11.11                 Term.  Termination of this Agreement shall not affect any
right or obligation of any party which is accrued or vested prior to such
termination.  Without limiting the scope of the preceding sentence, the
provisions of Articles V, VI, VII, VIII and IX shall survive any termination of
the employment relationship and/or of this Agreement.

 

19

--------------------------------------------------------------------------------


 

11.12                 Entire Agreement.  Except as provided in any signed
written agreement contemporaneously or hereafter executed by the Company or the
Employer and Executive, this Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Executive by the Employer. Without
limiting the scope of the preceding sentence, all understandings and agreements
preceding the date of execution of this Agreement and relating to the subject
matter hereof are hereby null and void and of no further force and effect.

 

11.13                 Modification; Waiver.  Any modification to or waiver of
this Agreement will be effective only if it is in writing and signed by the
parties to this Agreement.

 

11.14                 Actions by the Board.  Any and all determinations or other
actions required of the Board hereunder that relate specifically to Executive’s
employment by the Employer or the terms and conditions of such employment shall
be made by the members of the Board other than Executive if Executive is a
member of the Board, and Executive shall not have any right to vote or decide
upon any such matter.

 

11.15                 Executive’s Representations and Warranties.  Executive
represents and warrants to Extraction that (a) Executive does not have any
agreements with any prior employers or other third parties that will prohibit
Executive from working for Extraction or fulfilling Executive’s duties and
obligations to Extraction pursuant to this Agreement and (b) Executive has
complied with all duties imposed on Executive with respect to Executive’s former
employer, e.g., Executive does not possess any tangible property belonging to
Executive’s former employer.

 

11.16                 Section 409A.  The parties hereby agree that this
Agreement is intended to satisfy the requirements of Section 409A with respect
to amounts, if any, subject thereto and shall be interpreted, construed, and
administered consistent with such intent. Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A.
Notwithstanding any provision in this Agreement to the contrary, if Executive is
a “specified employee” (as such term is defined in Section 409A and as
determined by the Employer in accordance with any method permitted under
Section 409A) and any payment or benefit provided for herein would be subject to
additional taxes and interest under Section 409A if Executive’s receipt of such
payment or benefit is not delayed until the Section 409A Payment Date, then such
payment or benefit shall not be provided to Executive (or Executive’s estate, if
applicable) until the Section 409A Payment Date.  Notwithstanding anything to
the contrary in this Agreement or elsewhere, any payment or benefit under this
Agreement or otherwise that is exempt from Section 409A pursuant to Treasury
Regulation § 1.409A-l(b)(9)(v)(A) or (C) (relating to certain reimbursements and
in-kind benefits) shall be paid or provided only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs.  To the
extent any expense reimbursement or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise) (i) the right to reimbursement or in-kind benefits shall
not be subject to

 

20

--------------------------------------------------------------------------------


 

liquidation or exchange for another benefit, (ii) the amount of any such
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred.

 

11.17                 Clawback.  Notwithstanding any provisions in this
Agreement to the contrary, any compensation, payments, or benefits provided
hereunder, whether in the form of cash or otherwise, shall be subject to a
clawback to the extent necessary to comply with the requirements of any
applicable law, including the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, section 304 of the Sarbanes Oxley Act of 2002, or any
regulations promulgated thereunder, or any policy adopted by the Company
pursuant to any such law (whether in existence as of the Effective Date or later
adopted).

 

[Signatures begin on next page.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

EXTRACTION OIL & GAS, INC.

 

 

 

 

 

 

 

By:

/s/ Mark A. Erickson

 

 

Name:Mark A. Erickson

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

XOG SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Mark A. Erickson

 

 

Name: Mark A. Erickson

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

RUSSELL T. KELLEY, JR.

 

 

 

 

 

 

/s/ Russell T. Kelley, Jr.

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

RUSSELL T. KELLEY, JR.

 

--------------------------------------------------------------------------------